IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-443

                                Filed: 5 April 2016

Buncombe County, Nos. 04 CRS 53624; 04 CRS 7096

STATE OF NORTH CAROLINA

             v.

RAYMOND WATKINS


      Appeal by defendant by writ of certiorari from order entered 24 January 2014

by Judge Gary Gavenus in Buncombe County Superior Court. Heard in the Court of

Appeals 6 October 2015.


      Attorney General Roy Cooper, by Assistant Attorney General Joseph L. Hyde,
      for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate Defender Hannah
      H. Love and Assistant Appellate Defender Daniel Shatz, for defendant-
      appellant.


      CALABRIA, Judge.


      Raymond Watkins (“defendant”) appeals by writ of certiorari from an order

entered upon remand after a decision of this Court reversing his first sentence. See

State v. Watkins, 229 N.C. App. 628, 747 S.E.2d 907 (2013) (“Watkins II”). In Watkins

II, this Court concluded that the record was inadequate to address defendant’s

threshold jurisdictional challenge, elected not to address defendant’s remaining

challenges, and remanded for a de novo sentencing hearing in accordance with this

Court’s holding in State v. Degree, 110 N.C. App. 638, 641, 430 S.E.2d 491, 493 (1993).
                                 STATE V. WATKINS

                                 Opinion of the Court



On remand, after the trial court held an evidentiary hearing on the issue of

jurisdiction, it concluded the court had jurisdiction to sentence defendant and

reinstated the sentence this Court reversed in Watkins II. Because the trial court

failed to conduct a de novo resentencing on remand, we vacate the sentence and

remand for resentencing.

                                  I. Background

      The following procedural and factual history is taken from this Court’s opinion

in Watkins II:

             On 15 November 2004, defendant pled guilty to financial
             card theft and having attained habitual felon status.
             Pursuant to a plea agreement, prayer for judgment was
             continued to 24 January 2005; by consent of both parties it
             was continued again until 23 January 2006; and, for
             reasons that are unclear from the record, it was postponed
             and rescheduled no less than five more times in 2006. In
             the interim, defendant was dealing with several federal
             criminal matters: in April 2005 he was arrested for a
             federal probation violation and sentenced to a year in
             federal custody, and in June 2006 he was convicted for
             possession of a firearm by a felon and sentenced to sixty
             months in federal prison. Ultimately, defendant was not
             sentenced in this case until 5 February 2007, more than a
             year after the date to which sentencing was last continued.
             At the 5 February 2007 sentencing hearing, defendant
             contended the trial court was divested of jurisdiction to
             sentence him because of the lengthy delay. The State
             responded by speculating that the delay was caused by
             difficulties transferring defendant from the federal prison
             system to state court for a hearing. Without further
             discussion of the issue, the trial court found “in its
             discretion” that it did have jurisdiction to pronounce a
             sentence. It then sentenced defendant to a minimum of 64


                                        -2-
                                  STATE V. WATKINS

                                  Opinion of the Court



            and a maximum of 85 months imprisonment, the sentence
            to run concurrently with the federal sentence defendant
            was serving at the time.

            The State appealed, and in an opinion filed 3 March 2008
            this Court held the sentence was erroneous because the
            penalty imposed fell below the statutory minimum and
            because the trial court imposed a concurrent sentence of
            imprisonment when a consecutive one was required by
            N.C. Gen. Stat. § 14–7.6. See State v. Watkins, 189 N.C.
            App. 784, 659 S.E.2d 58 (2008). While defendant again
            raised the issue of jurisdiction in his appellee’s brief, he did
            not cross-appeal and this Court did not address the issue
            of jurisdiction in its opinion. Id.

            After the sentence was vacated and remanded by this
            Court, a re-sentencing hearing was held on 3 July 2008.
            Defendant again challenged the trial court’s jurisdiction to
            pronounce a sentence, and the trial court again overruled
            defendant’s objection-this time on grounds that the trial
            court was reluctant to contradict the original trial judge’s
            finding on jurisdiction and that it was “clothed with
            jurisdiction by the appellate order.” Because he was
            convicted of a class C felony[] with a prior record level IV,
            defendant was sentenced to imprisonment for a minimum
            term of 80 months and a maximum term of 105 months.
            Defendant gave oral notice of appeal at the close of the re-
            sentencing hearing.

Watkins II, 229 N.C. App. at 628–29, 747 S.E.2d at 908–09.

      Although defendant gave oral notice of appeal on 3 July 2008,

            apparently due to an administrative oversight, the trial
            court did not complete defendant’s appellate entries until
            more than four years later, on 13 September 2012.

            On 1 April 2013, defendant filed a petition for writ of
            certiorari in this Court “to permit appellate review of the
            July 3, 2008 Judgment and Commitment because


                                         -3-
                                   STATE V. WATKINS

                                   Opinion of the Court



             [defendant] has lost his right to prosecute an appeal by
             failure to take timely action due to no fault of his own.” The
             State responded on 9 April 2013 and filed a motion to
             dismiss the appeal pursuant to N.C.R. App. P. 25(a),
             arguing defendant failed to timely “take any action
             required to present the appeal for decision.”

Id. at 630, 747 S.E.2d at 909.

      The Watkins II Court allowed defendant’s petition and denied the State’s

motion to dismiss on the grounds that “it would be inappropriate to punish defendant

for what was clearly an oversight on the part of the trial court in failing to file the

appellate entries despite defendant’s notice of appeal.” Id.

      On appeal in Watkins II, defendant argued, inter alia, that the trial court

“lacked jurisdiction to sentence defendant because the State failed to move for

imposition of the sentence within a reasonable time after the last date to which prayer

for judgment was continued.” Id. This Court concluded that “the record in this case

lacks the information necessary for this Court to properly consider defendant’s

objection to the trial court’s jurisdiction.” Id. at 634, 747 S.E.2d at 912. As a result,

the Watkins II Court reversed the trial court’s judgment and “remanded for a de novo

sentencing hearing so the trial court may have an opportunity to take evidence and

make findings relevant to this issue.” Id.

      On remand from Watkins II, a hearing was held where the trial court accepted

evidence and heard arguments of counsel regarding the issue of jurisdiction. After

the hearing, the trial court determined: (1) the delay in sentencing was justified by


                                          -4-
                                  STATE V. WATKINS

                                   Opinion of the Court



defendant’s incarceration in federal prison; (2) “[t]here is no evidence except pure

conjecture” that if defendant were brought to Buncombe County in January 2006 and

sentenced before the federal conviction, the federal government might have permitted

his federal sentence to run concurrent with this State sentence; and (3) the trial court

had jurisdiction to enter a judgment against defendant on 5 February 2007 and an

amended judgment on 3 July 2008. Subsequently, the trial court elected not to

conduct a resentencing hearing. Rather, in its written order the trial court concluded:

             [T]he sentence of not less than 80 months and not more
             than 105 months entered on July 3, 2008 by the Hon.
             James Baker is a legal sentence that the Court had
             jurisdiction to impose, and continues to be in force and
             effect.

      Defendant appeals.

                                   II. Jurisdiction

      As an initial matter, defendant contends that he has a right to appeal the trial

court’s order pursuant to N.C. Gen. Stat. § 7A-27(b). We disagree.

      N.C. Gen. Stat. § 7A–27(b) governs appeals of right. This Court has explained:

             [S]ection 7A–27(b) explicitly excludes from its right of
             appeal those cases where a final judgment is entered based
             on a guilty plea. See N.C. Gen. Stat. § 7A–27 (b)(1) (2013);
             State v. Mungo, 213 N.C. App. 400, 401, 713 S.E.2d 542,
             543 (2011) (“N.C. Gen. Stat. § 7A–27(b) does not provide a
             route for appeals from guilty pleas.”).




                                          -5-
                                  STATE V. WATKINS

                                  Opinion of the Court



State v. Sale, 232 N.C. App. 662, 664–65, 754 S.E.2d 474, 477 (2014). However, a

defendant who enters a guilty plea “may petition the appellate division for review by

writ of certiorari.” N.C. Gen. Stat. § 15A-1444(e) (2015).

      In this case, defendant entered a guilty plea to a felony.        In Watkins II,

defendant argued, inter alia, the trial court lacked jurisdiction to sentence him based

on the delay between his guilty plea and the entry of judgment. This Court found the

record insufficient to address defendant’s jurisdictional challenge and, on this

ground, reversed defendant’s sentence and remanded for “a de novo sentencing

hearing” without specifying the procedure to review the judgment.         On remand,

during the trial court’s hearing, evidence was presented on the issue of jurisdiction.

By order entered 23 January 2014, the trial court concluded it had jurisdiction to

enter judgment and ruled the 3 July 2008 sentence was a legal sentence and

continues to be in effect.

      Because this Court did not state the procedure for review, because the trial

court did not enter an appealable order, and because defendant did not seek entry of

such an order by mandamus, it appears defendant is not entitled to appeal as a

matter of right.    However, defendant has petitioned this Court for review by

certiorari. N.C. Gen. Stat. § 15A-1444(e). Furthermore, this Court has jurisdiction

to issue extraordinary writs “to supervise and control the proceedings of any of the

trial courts of the General Court of Justice[.]” N.C. Gen. Stat. § 7A-32(c) (2015).



                                         -6-
                                  STATE V. WATKINS

                                   Opinion of the Court



      In our discretion, we granted defendant’s petition for writ of certiorari. For

purposes of this appeal and to provide defendant with an avenue for further review,

we conclude the trial court’s 23 January 2014 order reinstating the 3 July 2008

judgment should be treated as a final judgment imposing a sentence of a minimum

of 80 months to a maximum of 105 months, nunc pro tunc, as of 3 July 2008. Our

review of the trial court’s 23 January 2014 order will be treated as a final judgment

entered against defendant from which he has a right to appeal as provided in N.C.

Gen. Stat. § 15A-1444(e).

                                     III. Analysis

A. The Mandate Rule and Scope of Remand

      Defendant contends that the trial court erred by failing to follow the Watkins

II Court’s mandate and hold a resentencing hearing on remand after addressing

defendant’s jurisdictional challenge. Specifically, defendant argues the trial court

“had a legal duty to make the required jurisdictional findings, and, if jurisdiction was

found, to conduct a de novo sentencing hearing.” [Def br p. 15] The State contends

that the trial court properly followed this Court’s mandate, because the case was

“remanded for an evidentiary hearing—which [the Watkins II Court] called ‘a de novo

hearing’—at which the trial court was directed to make certain findings regarding

the Degree factors.” According to the State, “[b]y conducting an evidentiary hearing




                                          -7-
                                 STATE V. WATKINS

                                  Opinion of the Court



and making the required findings, the trial court complied with this Court’s

mandate.” We disagree.

      Although this issue has never been answered directly, this Court’s

interpretation of its own mandate is properly considered an issue of law reviewable

de novo. See, e.g., Laitram Corp. v. NEC Corp., 115 F.3d 947, 950 (Fed. Cir. 1997)

(“We give much weight to the uniform treatment of other types of decrees and

judgments by trial courts as reviewed de novo. Since here we interpret our own, not

a trial court’s order, it seems all the clearer that no deference is due.”) (citations

omitted). “ ‘On the remand of a case after appeal, the mandate of the reviewing court

is binding on the lower court, and must be strictly followed, without variation and

departure from the mandate of the appellate court.’ ” Bodie v. Bodie, __ N.C. App. __,

__, 768 S.E.2d 879, 881 (2015) (quoting Collins v. Simms, 257 N.C. 1, 11, 125 S.E.2d

298, 306 (1962)). “[I]t is well-established that in discerning a mandate’s intent, the

plain language of the mandate controls.” In re Parkdale Mills, __ N.C. App. __, __,

770 S.E.2d 152, 156 (citation omitted), disc. review denied, 776 S.E.2d 200 (2015). “

‘[D]e novo’ means fresh or anew; for a second time;” and a de novo hearing in a

reviewing court is a new hearing, as if no action had been taken in the court below.

In re Hayes, 261 N.C. 616, 622, 135 S.E.2d 645, 649 (1964).

      It is well established that remands may be general or limited in scope. In

Pepper v. United States, 562 U.S. 476 (2011), the United States Supreme Court



                                         -8-
                                  STATE V. WATKINS

                                   Opinion of the Court



acknowledged the distinction made by federal courts of appeal between general and

limited resentencing remands. Although resentencing remands in our State are

typically de novo and are properly classified general remands, see, e.g., State v.

Morston, 221 N.C. App. 464, 469, 728 S.E.2d 400, 405 (2012) (citations omitted),

decisions by our State’s courts provide little guidance on interpreting mandates

remanding cases for resentencing.       However, limited and general remands for

resentencing have been addressed in several federal courts of appeal. See United

States v. Quintieri, 306 F.3d 1217, 1228 n.6 (2d Cir. 2002) (noting that “[t]he circuits

are divided as to whether a remand for resentencing should be limited or de novo

absent explicit direction from the remanding court. The Sixth, Eighth, Ninth, Tenth,

and Eleventh Circuits follow a de novo sentencing default rule.” . . . “The D.C., First,

Fifth, and Seventh Circuits follow a default rule of limited resentencing.”) (citations

omitted). We find it appropriate to look to these cases as persuasive authority in

order to enlighten and guide our inquiry. See, e.g., Ellison v. Alexander, 207 N.C.

App. 401, 405, 700 S.E.2d 102, 106 (2010) (citations omitted) (“Although we are not

bound by federal case law, we may find their analysis and holdings persuasive.”).

      In the context of resentencing remands, the Sixth Circuit explained:

             If a remand is general, the district court can resentence the
             defendant de novo, which means the district court may
             redo the entire sentencing process including considering
             new evidence and issues. When the remand is not general,
             the district court's resentencing authority is limited to the
             issue or issues remanded.


                                          -9-
                                   STATE V. WATKINS

                                   Opinion of the Court




United States v. O'Dell, 320 F.3d 674, 679 (6th Cir. 2003) (citations, quotation marks,

and brackets omitted).      The Sixth Circuit’s default rule guides this Court in

interpreting resentencing remands:

              The key is to consider the specific language used in the
              context of the entire opinion or order. However, in the
              absence of an explicit limitation, the remand order is
              presumptively a general one.

United States v. Campbell, 168 F.3d 263, 267–68 (6th Cir. 1999) (citation omitted).

The de novo sentencing default rule comports with well-established precedent of this

State. See, e.g., State v. Paul, 231 N.C. App. 448, 449, 752 S.E.2d 252, 253 (2013)

(“Should this Court find a sentencing error and remand a case to the trial court for

resentencing, that hearing shall generally be conducted de novo.”) (citations omitted).

      We further find the Sixth Circuit’s logic underlying this presumption most

persuasive:

              The goal of achieving judicial economy through the use of
              limited remands becomes futile if appellate court drafting
              imprecision too frequently results in parties appealing the
              scope of the remand itself. The purpose of the opinion and
              order is to inform and instruct the district court and the
              parties and to outline the future intended chain of events.
              It is the job of the appellate court adequately to articulate
              instructions to the district court in the remand.

              Consequently, to impose a limited remand, an appellate
              court must sufficiently outline the procedure the district
              court is to follow. The chain of intended events should be
              articulated with particularity. With sentencing issues, in
              light of the general principle of de novo consideration at


                                          - 10 -
                                   STATE V. WATKINS

                                   Opinion of the Court



             resentencing, this court should leave no doubt in the
             district judge’s or parties’ minds as to the scope of the
             remand. The language used to limit the remand should be,
             in effect, unmistakable.

United States v. Campbell, 168 F.3d 263, 267–68 (6th Cir. 1999).

      We agree that, especially in the context of resentencing remands, “[a] limited

remand must convey clearly the intent to limit the scope of the district court’s review.”

Campbell, 168 F.3d at 267. Indeed, limited remands by this Court typically follow

this well-established principle. See, e.g., State v. Neal, 210 N.C. App. 645, 709 S.E.2d

463, 464 (2011) (“We, therefore, remand to the trial court for the limited purpose of

making the necessary findings of fact and reconsidering its conclusions of law in light

of those findings.”); State v. McCormick, 204 N.C. App. 105, 114, 693 S.E.2d 195, 200

(2010) (“We therefore remand the matter to the trial court for the limited purpose of

correcting the file number on the judgment sentencing for the purposes of “making

the record speak the truth.’ ”).

B. Watkins II Contained a General Resentencing Remand

      It is well established in this State that “each sentencing hearing in a particular

case is a de novo proceeding.” Abbott, 90 N.C. App. at 751, 370 S.E.2d at 69 (citing

State v. Jones, 314 N.C. 644, 336 S.E.2d 385 (1985)); State v. Daye, 78 N.C. App. 753,

756, 338 S.E.2d 557, 560 (“[T]he resentencing court must take its own look at the

evidence[.]”), aff'd per curiam, 318 N.C. 502, 349 S.E.2d 576 (1986); State v. Mitchell,

67 N.C. App. 549, 551, 313 S.E.2d 201, 202 (1984) (“For all intents and purposes the


                                          - 11 -
                                  STATE V. WATKINS

                                  Opinion of the Court



resentencing hearing is de novo as to the appropriate sentence.”). “A trial court's

resentencing of a defendant to the same sentence as a prior sentencing court is not

ipso facto evidence of any failure to exercise independent decision-making or conduct

a de novo review.” Morston, 221 N.C. App. at 470, 728 S.E.2d at 406 (citation

omitted).   However, when a trial court relies on a previous court’s sentence

determination and fails to conduct its own independent review of the evidence, a

defendant is deprived of a de novo sentencing hearing. Abbott, 90 N.C. App. at 751–

52, 370 S.E.2d at 69–70.

      In Watkins II, defendant challenged the trial court’s jurisdiction to sentence

him in 2007 and again in 2008. This Court explained sentencing jurisdiction as

follows:

             Once a guilty plea is accepted in a criminal case, a trial
             court may continue the case to a subsequent date for
             resentencing. A continuance of this type vests a trial judge
             presiding at a subsequent session of court with the
             jurisdiction to sentence a defendant for crimes previously
             adjudicated. . . . [W]e have held that the State’s failure to
             [move for imposition of a sentence] within a reasonable
             time divests the trial court of jurisdiction to grant the
             motion. . . . We have previously noted several factors
             relevant to determining whether sentencing has been
             continued for “an unreasonable period,” such as “the reason
             for the delay, the length of the delay, whether defendant
             has consented to the delay, and any actual prejudice to
             defendant which results from the delay.” Degree, 110 N.C.
             App. at 641, 430 S.E.2d at 493.




                                         - 12 -
                                   STATE V. WATKINS

                                   Opinion of the Court



Watkins II at 631, 747 S.E.2d at 910 (some citations and quotation marks omitted).

Because the Watkins II Court concluded that the record was insufficient to address

defendant’s threshold jurisdictional challenge in light of Degree, it reversed

defendant’s sentence and ordered the case be remanded for resentencing, without

addressing defendant’s remaining challenges.

      On remand from Watkins II, after the trial court held an evidentiary hearing

to address the Degree factors and concluded the trial court had jurisdiction to

sentence defendant previously, the trial court elected not to conduct a de novo

resentencing. Rather, the trial court reinstated the previously reversed sentence.

The trial judge’s own words clearly showed that he believed he was constrained by

this Court’s mandate in Watkins II from conducting a de novo sentencing hearing.

After the trial court ruled on the jurisdictional issue, the prosecutor stated: “I believe

we’ll have to go through a resentencing now, your Honor. Looking at the appellate

opinion, it talks about other issues that the defendant had raised at the time.” The

trial court disagreed:

             I’m not so sure about that. . . . I thought the Court of
             Appeals was just indicating that the only issues to be
             decided by this Court at this hearing were whether the
             delay in the sentencing of the defendant had any valid
             justification tied to his incarceration in federal prison in
             2005 and 2006 and whether that incarceration hampered
             the State’s ability to sentence the defendant in North
             Carolina court, whether he consented to the delay in
             sentencing by failing to request sentencing on or about
             January 23rd and whether he was, in fact, prejudiced.


                                          - 13 -
                                  STATE V. WATKINS

                                  Opinion of the Court




      The trial court’s written order demonstrates he interpreted our remand as a

limited one: “This matter came before the Court on remand from the North Carolina

Court of Appeals for determination whether the Court had jurisdiction to sentence

Defendant.” We interpret our mandate differently.

      In its written opinion, the Watkins II Court ordered, on four separate occasions,

that the case be remanded for resentencing due to its inability to address defendant’s

threshold jurisdictional challenge:

             Because we hold the trial court’s findings on the threshold
             issue of jurisdiction were insufficient and remand for a de
             novo re-sentencing hearing to allow for findings on that
             issue, we do not address defendant’s remaining arguments.

             ....

             Nevertheless, there are insufficient facts in the record for
             this Court to weigh the remaining three factors we
             considered in Degree. Thus, we must remand for a de novo
             sentencing hearing.

             ....

             We therefore remand this case for a de novo sentencing
             hearing in accordance with this Court’s holding in Degree,
             110 N.C. App. at 641, 430 S.E.2d at 493, so the trial court
             can properly consider the jurisdictional issue raised by
             defendant.

             ....

             Therefore, the trial court’s judgment must be reversed and
             this case remanded for a de novo sentencing hearing so the
             trial court may have an opportunity to take evidence and


                                         - 14 -
                                  STATE V. WATKINS

                                   Opinion of the Court



             make findings relevant to this issue.

Watkins II at 630–34, 747 S.E.2d at 909–12 (emphases added). In addition, we

specifically ordered that the trial court take evidence on the Degree factors:

             [T]he trial court should take evidence and make findings
             on (1) whether the delay in sentencing defendant had any
             valid justification tied to defendant’s incarceration in
             federal prison in 2005 and 2006—for instance, whether his
             federal incarceration hampered the State’s efforts to
             sentence defendant in North Carolina court; (2) whether
             defendant consented to the delay in sentencing by failing
             to request sentencing on or around 23 January 2006,
             compare Degree, 110 N.C. App. at 641–42, 430 S.E.2d at
             493 (stating that a defendant’s failure to request
             sentencing on the last date to which prayer for judgment is
             continued is “tantamount to his consent to a continuation
             of the sentencing hearing beyond that date.”), with Lea, 156
             N.C. App. at 181, 576 S.E.2d at 133 (“a prayer for judgment
             may not be continued over the defendant’s objection.”
             (citation and quotation marks omitted)); and (3) whether
             defendant was in fact prejudiced. Without further factual
             findings from the trial court on these questions, any
             attempt by this Court to conclusively decide whether the
             trial court was stripped of jurisdiction due to an
             “unreasonable” delay in sentencing would be based on pure
             speculation.

Id. at 633–34, 747 S.E.2d at 911–12. However, we never explicitly limited the scope

of remand to just the jurisdictional issue.

      Turning to the plain language of our mandate, we ordered a de novo sentencing

hearing four times and concluded “the trial court’s judgment must be reversed.”

Watkins II at 634, 747 S.E.2d at 912. However, we recognize that the mandate must

be construed in the context of the entire opinion and reasoning underlying the


                                          - 15 -
                                  STATE V. WATKINS

                                   Opinion of the Court



remand.    We acknowledge that the jurisdictional issue was the sole reason we

remanded the case and that our remand order referenced jurisdiction and the Degree

factors three of the four times we ordered resentencing. In addition, we acknowledge

that defendant’s jurisdictional challenge was only one of four arguments he raised on

appeal and, according to our mandate, the trial court was specifically instructed to

take evidence for findings on the Degree factors without any other explicit instruction.

However, neither the language of our previous order instructing the court to take

evidence on the jurisdictional issue at resentencing nor the language remanding the

case for resentencing in light of Degree expresses any limitation on the trial court’s

authority to conduct a de novo resentencing.

      Furthermore, in Watkins II, defendant raised three additional arguments that

went unaddressed. Having concluded the issue of jurisdiction required remand for

resentencing, this Court elected to “not address defendant’s remaining arguments[,]”

presumably assuming those arguments might be resolved on remand. If certain

issues defendant raised on appeal might be cured on remand, it is judicially inefficient

to decide them. See, e.g., State v. English, 171 N.C. App. 277, 281, 614 S.E.2d 405,

408 (2005) (“Defendant makes two additional arguments for resentencing.” . . .

“However, because we remand for resentencing on other grounds, we do not reach the

merits of these arguments.”); Gouldin v. Inter-Ocean Ins. Co., 248 N.C. 161, 170, 102




                                          - 16 -
                                   STATE V. WATKINS

                                   Opinion of the Court



S.E.2d 846, 852 (1958) (“Since the questions raised by the plaintiff’s other

assignments of error may not recur on retrial, we refrain from discussing them.”).

      The language of the remand order taken in context of the entire opinion, this

Court’s precedent of issuing general remands for resentencing and reaching only

necessary issues on appeal, and the lack of instructions clearly limiting the scope of

the remand all point to the conclusion that the Watkins II Court intended that the

remand be general and that defendant be entitled to a de novo resentencing.

Therefore, the Watkins II mandate, properly interpreted, required the trial court on

remand to first decide the jurisdictional issue and, if found, proceed de novo with

resentencing.   Because the trial court misinterpreted our mandate, we vacate

defendant’s sentence and remand for a de novo resentencing. Because Watkins raised

three other objections in his prior appeal and these issues were left undecided by this

Court, he was not barred from asserting them at resentencing following the remand

as well as in this appeal. Therefore, the trial court erred in refusing to consider

defendant’s challenges following the remand for resentencing in light of Degree.

      On remand, the trial court is to conduct resentencing de novo. We do not intend

to limit the scope of this remand in any respect. We emphasize for clarity that the

jurisdictional issue in light of Degree should also be reconsidered de novo. If the trial

court concludes it has jurisdiction, the trial court is to proceed with a de novo




                                          - 17 -
                                  STATE V. WATKINS

                                   Opinion of the Court



resentencing, where defendant has the right to be present and right to assert any

challenges to the legality of his sentence.

                                   IV. Conclusion

      This Court’s decision in Watkins II is properly construed as a general remand

rather than a limited remand.        The trial court was required to address the

jurisdictional issue and, if found, conduct a de novo resentencing. Although our

mandate reversed defendant’s sentence and remanded on jurisdictional grounds

alone, as well as referenced the issue of jurisdiction when ordering remand for a new

sentencing hearing, it never limited the scope of remand to only the issue of

jurisdiction. Because the trial court misinterpreted this Court’s mandate, we vacate

its 23 January 2014 order and remand for a de novo resentencing.

      Vacated and remanded for de novo resentencing.

      Judges BRYANT and ZACHARY concur.




                                          - 18 -